Title: To George Washington from Brigadier General Nathanael Greene, 28 July 1776
From: Greene, Nathanael
To: Washington, George

 

Camp on Long Island Sunday [28 July 1776] 12 OClock

Colo. Hands morning Report contained nothing material. Lt Colo. Chambers reports this moment that he saw at Ten this morning ten Sail of Vessels standing in for the Hook, but at too great a distance to discover what they were. Mrs Grant applies again for Permision to go on board the fleet. Should be glad to know your Excellencys Pleasure in the matter. she pleads great distress. but it can amount only to a family matter, make the best of it.
The new levies that come in hanker after Milk & Vegetables, I should think it would benefit the service to allow all the Regiments to draw one third the Value of the Animal food in money to purchase milk & so and direct in the most positive terms the Quarter Masters to provide it for the men. I am with all due respect your Excellencys most Obedient humble Servant

N. Greene

